Title: Editorial Note
From: 
To: 


            In composing a letter to his boyhood friend James Maury, a longtime expatriate serving as United States consul at Liverpool, England, Jefferson included a request that Maury locate an agent who could purchase books for him in Great Britain. The retired statesman was seeking to rebuild his collection after the recent sale of his library to the United States Congress. He intended to supply a list and a sum of money and to repeat the process annually. Jefferson apparently then decided against enlisting  Maury in this effort. He canceled the pertinent portion of pages three and four and rewrote the conclusion to what thus became a three-page letter, and he did not broach the subject to Maury thereafter. With its detailed commentary on the types of books Jefferson wanted and how they were to be shipped, the partial draft is of such interest that it and the final version are both printed in full below.


          